      Case: 3:20-cv-00151-SA-JMV Doc #: 13 Filed: 02/24/21 1 of 1 PageID #: 39




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

BEVERLY M. BROWN                                                                   PLAINTIFF

V.                                                 CIVIL ACTION NO.: 3:20-CV-151-SA-JMV

PANOLA MEDICAL CENTER                                                            DEFENDANT

                                            ORDER

       On February 2, 2021, the Court granted Brown “twenty-one (21) days from today’s date

to complete service of process on the Defendant and file on the docket a return indicating that

she has done so.” Order [12], p. 2. The Court specifically advised Brown that failure to do so

would result in her case being dismissed without prejudice. Id.

       Despite the passage of twenty-one days since the entry of the Court’s Order [12], Brown

has not filed anything on the docket indicating that she has completed service of process on the

Defendant. Therefore, the Court adopts in full Magistrate Judge Virden’s Report and

Recommendation [9]. The Plaintiff’s claims are dismissed without prejudice. This CASE is

CLOSED.

       SO ORDERED, this the 24th day of February, 2021.



                                             /s/ Sharion Aycock
                                                  UNITED STATES DISTRICT COURT JUDGE
